Citation Nr: 1411923	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  93-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disorder. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibrocystic breast disease. 

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to an initial rating in excess of 30 percent for a mood disorder. 

5.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected left knee disorder.  

6.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee disorder.

7.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disorder.  

8.  Entitlement to service connection for hearing loss.

9.  Propriety of reduction of the assigned rating for service-connected left knee disorder from 30 to 10 percent.

10.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1980 to August 1980.  She also had additional service in the National Guard, which included various periods of ACDUTRA and inactive duty training.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran provided testimony at hearings before personnel at the RO in November 2000 and January 2009, and before the undersigned Veterans Law Judge in May 2010.  Transcripts from these hearings have been associated with the Veteran's VA claims folder.

The Veteran's low back claim was previously before the Board in April 2003 and January 2004.  Most recently, in November 2010, the Board remanded the low back claim, along with issues numbered 6 to 10 listed on the first page of this document.   Development has been completed, and the case has been returned to the Board for appellate consideration.  

In the November 2010 decision/remand, the Board also declined to reopen claims of service connection for a left leg disorder and fibrocystic breast disease, and denied claims for service connection for a bilateral foot disorder and an initial rating in excess of 30 percent for a mood disorder.  The Veteran appealed the Board's decision with respect to the four aforementioned issues to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 Memorandum Decision, the Court vacated the Board's November 2010 decision insofar as it declined to reopen claims of service connection for a left leg disorder and fibrocystic breast disease, and denied claims for service connection for a bilateral foot disorder and an initial rating in excess of 30 percent for a mood disorder. 

During the pendency on this current appeal, in a December 2010 rating decision, the RO denied a claim for service connection for fibromyalgia and the Veteran filed a timely notice of disagreement and a statement of the case was issued in February 2012.  While is does not appear that the Veteran perfected his appeal of the issue by filing a VA Form 9, Appeal to Board of Veterans' Appeals, or similar document, the Board observes that the RO certified the issue to the Board in May 2012.  Therefore, the Board accepts the claim for service connection for fibromyalgia as being on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 43-44 (2009) (finding that jurisdiction over claims vests in the Board when the agency of original jurisdiction takes some action to indicate the issues are still on appeal, regardless of whether a substantive appeal has been submitted).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

In November 2010, the Veteran submitted a November 2010 decision from the Social Security Administration (SSA) reflecting that she was found disabled and entitled to disability benefits pursuant to a claim filed in January 2009.  A review of the claims folders shows that records from SSA were received and associated with the claims folder in October 1998.  However, aside from a one page Medical Statement dated in February 2010, there are no records associated with the November 2010 grant of benefits.  Additionally, the record shows that the Veteran has continued to receive on-going treatment at the VA Medical Center.  As VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  See 38 C.F.R. § 3.159 (c) (2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).
In its August 2012 Memorandum Decision, the Court determined that the Veteran had not been provided adequate notice with regard to her claim to reopen service connection for fibrocystic breast disease.  The Court determined that a November 2007 letter did not adequately notify her of the necessary evidence to reopen the previously denied claim.  In this regard, the Court noted that the RO failed to notify the Veteran that her claim was last denied by the RO in a January 2003 rating decision because the RO concluded that fibrocystic breast disease was not a disease process and was not considered an actual disabling condition.  Accordingly, the November 2007 letter did not apprise her of the type of evidence needed to reopen her claim.  Therefore, on remand, the RO must send the Veteran a corrective notification letter for her claim to reopen service connection for fibrocystic breast disease. 

As to the increased rating claim for a mood disorder, the Court noted the Veteran's contention that her symptoms had worsened since she was last evaluated in July 2007.  Accordingly, she should be provided an examination to determine the current severity of her mood disorder. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records.  All efforts to obtain the additional evidence must be documented in the paper claims folder/electronic file.  If the search for such records has negative results, documentation to that effect should be included in the claims files/electronic file.  

2. Obtain any and all SSA records concerning the Veteran. All efforts to obtain this evidence must be documented in the paper claims folder/electronic file.  If the search for such records has negative results, documentation to that effect should be included in the claims files/electronic file.  

3. Obtain the names and addresses of all medical care providers who have recently treated the Veteran for her disabilities currently on appeal.  After securing any necessary release, obtain those records not on file.  All efforts to obtain the additional evidence should be documented in the claims folder files/electronic file.  

If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1)  (2013).

4. Send the Veteran a corrective notification and development letter to reopen a claim of entitlement to service connection for fibrocystic breast disease.  The letter must specifically notify the Veteran of the reasons for the January 2003 rating decision declining to reopen a claim for service connection (i.e. fibrocystic breast disease was not a disease process and was not considered an actual disabling condition) and the specific evidence required to substantiate the elements needed to grant her claim for service connection. 

5. Schedule the Veteran for a psychiatric examination in order to determine the severity of her service-connected mood disorder.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's disorder on her social and industrial functioning.    

Additionally, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of her service-connected mood disorder. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

A report of the examination should be prepared and associated with the Veteran's VA claims folder.

6. After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


